Per curiam.
The Supreme Court on certiorari, State v. Collett, 232 Ga. 668 (208 SE2d 472), having reversed the judgment of this court in Collett v. State, 131 Ga. App. 411 (206 SE2d 70), the judgment of this court is vacated and set aside. In accordance with the opinion of the Supreme Court, the judgment of the Superior Court of Cobb County is affirmed.

Judgment affirmed.


Bell, C. J., Eberhardt, P. J., Pannell, P. J., Deen, Quillian, Clark, Stolz and Webb, JJ., concur. Evans, J., concurs specially.